IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION
UNITED STATES OF AMERICA PLAINTIFF
v. CIVIL ACTION NO. 1:65-cv-00064-GHD

ABERDEEN MUNICIPAL SEPARATE
SCHOOL DISTRICT DEFENDANT

ORDER GRANTING JOINT MOTION FOR UNITARY STATUS
Presently before the Court is the parties’ Joint Motion for Unitary Status. Upon due
consideration of the motion, supporting brief, and the full record in this case, it is Court’s opinion
that the motion should be granted and this matter dismissed.
THEREFORE, it is hereby ORDERED that the parties’ Joint Motion for Unitary Status [5]
is GRANTED, the Defendant Aberdeen Municipal Separate School District is DECLARED fully
unitary, this matter is DISMISSED, and this case is CLOSED.

May 0
SO ORDERED, this, the Atay of October, 2019.

Le H Deratany.

SENIOR U.S. DISTRICT JUDGE

 
